Case 3:18-cv-01587-JD Document 77-9 Filed 02/26/19 Page 1 of 4




                   Exhibit H
                         Case 3:18-cv-01587-JD Document 77-9 Filed 02/26/19 Page 2 of 4
Muslim Advocates Mail - FW: Case# ABD2015772009                                                                                   7/25/18, 1)51 PM




    From: Abu Dhabi, IV [mailto:AbuDhabiIV@state.gov]
    Sent: Thursday, July 19, 2018 9:04 AM
    To: Zahedilaw
    Subject: RE: Case# ABD2015772009



    Dear Ms. Zahedi,



    As we said, we have all the required documents at this time. We have already submitted a waiver request on behalf of
    the applicant, as the applicant was informed during the interview. There is no role or requirement for legal services to
    facilitate the waiver process, which the Embassy initiated as soon as the applicant was interviewed.



    Please note – and inform your client – that only U.S. government officials can author waiver requests.



    Sincerely,



    Consular Section

    U.S. Embassy Abu Dhabi




    Official - Privacy/PII

    UNCLASSIFIED




    From: Zahedilaw [mailto:zahedi@zahedilaw.com]
    Sent: Wednesday, July 18, 2018 7:57 PM
    To: Abu Dhabi, IV
    Subject: RE: Case# ABD2015772009



    Dear Consular Officer:



             Thank you very much for your kind reply.



             Could you please kindly let us know whether you will allow our office to submit a waiver packet on behalf of the
    beneficiary to outline and present evidence that he meets the grounds for approval of a waiver in consideration of the three

https://mail.google.com/mail/u/0/?ui=2&ik=05dfc51962&jsver=FNQ3…view=pt&msg=164ce2af4935c40c&search=inbox&siml=164ce2af4935c40c       Page 2 of 4
                         Case 3:18-cv-01587-JD Document 77-9 Filed 02/26/19 Page 3 of 4
Muslim Advocates Mail - FW: Case# ABD2015772009                                                                                   7/25/18, 1)51 PM



    grounds outlined by Section 3(c) of the Proclamation, related to (1) undue hardship, (2) entry not posing a threat to the national
    security or public safety of the US and (3) entry would be in the national interest.


             Thank you again for your attention in this matter.




    Regards

    Parastoo G. Zahedi

    Attorney At Law

    Law Office Of Zahedi PLLC
    8133 Leesburg Pike Suite 770
    Vienna, VA 22182
    Phone: 703-448-0111
    Fax: 703-448-5552




    Corporate Immigration 2017-2018



    Please Note That Any Dissemination, Distribution And/Or Use Of THIS EMAIL ADDRESS FOR GENERAL MASS EMAIL
    PURPOSES Is Strictly Prohibited.




                PLEASE DO NOT ADD OUR EMAIL ADDRESS TO YOUR GENERAL EMAIL ADDRESS BOOK.



    This electronic message contains information from the Law Office of Zahedi PLLC that may be privileged and
    confidential. The information is intended to be for the use of the addressee only. If you are not the addressee,
    any disclosure, copy, distribution or use of the contents of this message is prohibited.




    From: Abu Dhabi, IV [mailto:AbuDhabiIV@state.gov]


https://mail.google.com/mail/u/0/?ui=2&ik=05dfc51962&jsver=FNQ3…view=pt&msg=164ce2af4935c40c&search=inbox&siml=164ce2af4935c40c       Page 3 of 4
                         Case 3:18-cv-01587-JD Document 77-9 Filed 02/26/19 Page 4 of 4
Muslim Advocates Mail - FW: Case# ABD2015772009                                                                                   7/25/18, 1)51 PM



    Sent: Wednesday, July 18, 2018 4:33 AM
    To: Zahedi Law
    Subject: RE: Case# ABD2015772009



    Dear Ms. Zahedi,



    We have all the required documents at this time. Please note that the case will remain in refused status if and until a
    waiver is approved.



    Sincerely,



    Consular Section

    U.S. Embassy Abu Dhabi




    Official - Privacy/PII

    UNCLASSIFIED




https://mail.google.com/mail/u/0/?ui=2&ik=05dfc51962&jsver=FNQ3…view=pt&msg=164ce2af4935c40c&search=inbox&siml=164ce2af4935c40c       Page 4 of 4
